DETAILED ACTION
This non-final Office action is in response to the claims filed on October 1, 2020.
Status of claims: claims 1-5 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020 was considered by the examiner. 

Drawings
The drawings are objected to because: why is the second sealing member 68 not illustrated in FIG. 2?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3 – “a vehicle door provided to be shiftable” should be amended to “the vehicle door shiftable” since 1) “a vehicle door” is previously recited in line 1, and 2) “provided to be” is unnecessary. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0042533 to Netherland, III et al. (hereinafter “Netherland”).
Netherland discloses a sealing structure for a vehicle door comprising: 
a door opening provided on a vehicle; 
a vehicle door 22 provided to be shiftable between a closed position for closing the door opening and an open position for opening the door opening; and 
a sealing member 58 provided at the door opening, the sealing member partially moving toward the vehicle door and coming into contact with the vehicle door to prevent entry of water into the vehicle from between the door opening and the vehicle door when the vehicle door is placed at the closed position from the open position, the sealing member partially moving away from the vehicle door when the vehicle door is placed at the open position from the closed position. (claim 1)
Netherland further discloses wherein a drain passage 56 (see crack 56 between the doors in FIG. 2), in which water kept back by the sealing member flows toward an outside of the vehicle, is provided outward of the sealing member from the vehicle. (claim 3)
Netherland further discloses an interlocking actuation unit 57 that shifts the sealing member in coordination with shifting of the vehicle door from the open position to the closed position or shifting of the vehicle door from the closed position to the open position. (claim 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 1537959 to Morine in view of US 1993506 to Fauner.
Morine discloses a door opening provided on a vehicle and a vehicle door 1 provided to be shiftable between a closed position for closing the door opening and an open position for opening the door opening. Morine fails to disclose a sealing member.
Fauner teaches of a sealing member 39 provided at the door opening, the sealing member partially moving toward a door 16 and coming into contact with the door to prevent entry of water into the structure from between the door opening and the door when the door is placed at the closed position from the open position, the sealing member partially moving away from the door when the door is placed at the open position from the closed position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sealing member along the sill of the Morine door opening, as taught by Fauner, in order to prevent water, dirt, and debris from passing under the door when the door is in the closed position. (claim 1)
Morine, as applied above, further discloses wherein the sealing member is provided along the vehicle's lower side of the door opening, the sealing member protrudes upward in the vehicle with respect to a floor surface in the vehicle in a state where the vehicle door is placed at the closed position, and the sealing member is stored downward in the vehicle with respect to the floor surface in a state where the vehicle door is placed at the open position. (claim 2)
Morine, as applied above, further discloses wherein the sealing member includes a first lip portion and a second lip portion that are placed separately from members constituting the vehicle door and the door opening, respectively, in the state where the vehicle door is placed at the open position, and the first lip portion and the second lip portion are in contact with the members constituting the vehicle door and the door opening, respectively, in the state where the vehicle door is placed at the closed position (see Fig. 3). (claim 4)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634